DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/US18/38835 06/21/2018
PCT/US18/38835 has PRO 62/560,169 09/18/2017
PCT/US18/38835 has PRO 62/523,175 06/21/2017
	Claims 88-107 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 88-107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 88 recites formula V-b, which contains variables L8, R4, and t.  L8 and R4 and t are not defined, so the scope of the claim is unclear.  Claim 88 also recites that a portion of the structure of formula V-b is derived from a compound of I-e.  Formula I-e does not contain the variables L8 and R4, but it is not clear from the structures how/where Formula I-e contains or limits variables L8 and R4.  Claims 89-107 depend from claim 88, and are unclear for the same reason.  A claim in dependent form incorporates by reference all the limitations of the claim to which it refers.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds and methods where BA is a nucleobase and AS is a sugar, does not reasonably provide enablement for compounds and methods wherein BA is other than a nucleobase and AS is other than a sugar.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to compounds where BA can be cycloaliphatic, aryl, heteroaryl, heterocyclyl, or a natural or modified nucleobase moiety.  AS is a monocyclic, bicyclic, or polycyclic ring which can contain heteroatoms. Thus, the claims taken together with the specification imply that Formula V-b can contain any type of ring at BS and any non-aromatic ring at AS.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The claims are drawn to phosphoramidite compounds and their use in preparing oligonucleotides.  Millipore Sigma (DNA Oligonucleotide Synthesis, internet article downloaded May 16, 2022, https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/genomics/pcr/dna-oligonucleotide-synthesis) summarizes phosphoramidite chemistry for DNA synthesis.  The process is illustrated below:

    PNG
    media_image1.png
    675
    480
    media_image1.png
    Greyscale

The prior art does not teach oligonucleotide synthesis using compounds other than nucleotides (compounds of formula V-b where BS is a nucleoside base and AS is a sugar).  There is no indication that oligonucleotide synthesis can be performed on compounds other than nucleotides or nucleosides.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for synthesis of a compound where BA is a nucleobase and AS is a sugar ([00788] or [00985]).  However, the specification does not provide guidance for how to prepare compounds where BA is not a nucleobase and where AS is not a sugar.  The specification does not provide even a starting point for the skilled artisan to figure out how to make such compounds, which lack the functional groups used in the described synthesis.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the breadth of the claims and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Conclusion
The closest prior art is Shimizu (US 9,598,458, March 21, 2017, cited on IDS).  Shimizu teaches compounds such as the following in column 6:

    PNG
    media_image2.png
    227
    167
    media_image2.png
    Greyscale

Shimizui’s compound does not contain a ring A with the connectivity specified in formula I-e.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623